Case 20-12522-JTD     Doc 1225-3    Filed 01/28/21   Page 1 of 2




                          Exhibit B
                 In re Mallinckrodt plc, et al.
   Bankruptcy Case No. 20-12522 (JTD) (Jointly Administered)

           Attorneys’ and Paraprofessionals’ Information
for the Fee Period of December 1, 2020 Through December 31, 2020
                    Case 20-12522-JTD              Doc 1225-3        Filed 01/28/21       Page 2 of 2




                                      In re Mallinckrodt plc, et al.
                        Bankruptcy Case No. 20-12522 (JTD) (Jointly Administered)

                               Attorneys’ and Paraprofessionals’ Information
                    for the Fee Period of December 1, 2020 Through December 31, 2020


                                                      Attorneys
                         Position
                                                                                      Total Billed
                         with the       Year                             Hourly                         Total
                                                                                        Hours
     Attorney           Applicant      Admitted       Department       Billing Rate                  Compensation
                         Partner
Steven Reisman                        NY - 1991      Restructuring      $1,325             12.90      $ 17,092.50
                          (NYC)
                         Partner      NY - 1990
David Crichlow                                         Litigation       $1,135             16.10         18,273.50
                          (NYC)       DC - 1992
                         Partner
Julia Winters                         NY - 2006      Restructuring      $1,125             60.30         67,837.50
                          (NYC)
                         Partner
Shaya Rochester                       NY - 2003      Restructuring      $1,045             11.70         12,226.50
                          (NYC)
                         Partner
Geoffrey King                          IL - 2009     Restructuring        $995             23.30         23,183.50
                           (CHI)
                         Partner      TX - 2012
Eric Werlinger                                         Litigation         $855             16.60         14,193.00
                            (DC)      DC - 2014
                        Associate     TX - 2013
Johnjerica Hodge                                       Litigation         $835             28.20         23,547.00
                            (DC)      DC - 2017
                        Associate     IL - 2018
Ethan Trotz                                          Restructuring        $480             30.10         14,448.00
                           (CHI)      WI - 2019
Totals for Attorneys                                                                      199.20     $ 190,801.50



                                                   Paraprofessionals

                               Position with the                         Hourly       Total Billed      Total
     Paraprofessional             Applicant           Department       Billing Rate     Hours        Compensation
                                   Paralegal
Marie Siena                         (NYC)            Restructuring      $210               12.00     $    2,520.00

Totals for Paraprofessionals                                                               12.00     $    2,520.00
Total for Attorneys and Paraprofessionals                                                 211.20     $ 193,321.50
